Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 12 and 19-20 are objected to because of the following informalities:  
Recitation of acronym “MFI” on line 1 of claims 2 and 12 should be first spelled out “modified framework inverted”.
Recitation of “membrane” on line 1 of claims 19-20 should be corrected to “process”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 14-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Liu et al., Separation and Purification Technology 195 (2018) pages 163-169 (hereinafter referred to as “Liu ‘195”).
Regarding claims 1-10, Liu ‘195 teaches a membrane for oil water separation, the membrane comprising a porous support of stainless steel metal mesh having size of 100 and a crystalline material of MFI-type zeolite deposited on the porous support wherein the crystalline material is made of tectosilicate with a portion of the Si atoms substituted with aluminum 
Regarding claims 14-19, Liu ‘195 teaches the process for the production of a membrane comprising a crystalline material deposited on a porous support comprising:				immersing  at least one surface of the porous support in a mixture including silicon atoms and Al atoms wherein the porous support is immersed such that the crystalline material crystallizes on the support such that the crystalline material is made of tectosilicate with a portion of Si atoms substituted with Al atoms and wherein the ratio of Al atoms to Si atoms in the tectosilicate is from about 0.001 to about 0.1, particularly the ratio is 0.04 (see abstract; sections 2.1 - 2.2, 3.3 - 3.5; Figures 3(b), 5-6) and further teaches that the mixture is produced by adding a tetraethyl orthosilicate that degrades in water and a source of Al atoms e.g. NaAlO2 (see sections 2.1-2.2).

Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Liu et al., Colloids and Surfaces A 550 (2018) pages 108-114 (hereinafter referred to as “Liu ‘550”).
Regarding claims 1-13, Liu ‘550 teaches a membrane for oil water separation, the membrane comprising a porous support of stainless steel metal mesh having size of 100 and a crystalline material of MFI-type zeolite deposited on the porous support wherein the crystalline material is made of tectosilicate with a portion of the Si atoms substituted with boron (B) atoms and wherein the ratio of B atoms to Si atoms in the tectosilicate is from about 0.001 to about 0.04, particularly the ratio is 0.04 (see abstract; sections 2.1 - 2.2, 3.1 - 3.1; Figures 3(b), 4; Tables 1-2).
Regarding claims 14-20, Liu ‘550 teaches the process for the production of a membrane comprising a crystalline material deposited on a porous support comprising:			2 (see sections 2.1-2.2).

Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2008/0282884 A1 to Kelly et al. (hereinafter referred to as “Kelly”).
Regarding claim 1, Kelly teaches a membrane comprising a porous support and 
A crystalline material deposited on the porous support wherein the crystalline material is of tectosilicate i.e. zeolite with a portion of the Si atoms substituted with aluminum (Al) atoms and wherein the ratio of Al atoms to Si atoms in the tectosilicate is from about 0.001 to about 0.05 (see paragraphs [0075], [0102], [0113]-[0114]; Fig. 11).  Note that Si/Al ratio of zeolite is from about 20 to about 1000 which is Al/Si ratio of from about 0.001 to about 0.05 (see paragraph [0075]). 
Recitation of “for oil-water separation” in claim 1 is intended use.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Kelly teaches MFI type framework zeolites (see paragraphs [0075], [0102]).

Regarding claims 9-10, Kelly teaches Al (see paragraph [0075]).

Claims 1, 3-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2010/0263534 A1 (Chuang).
Regarding claim 1, Chuang teaches a membrane comprising a porous support and 
A crystalline material deposited on the porous support wherein the crystalline material is of tectosilicate i.e. zeolite with a portion of the Si atoms substituted with aluminum (Al) atoms and wherein the ratio of Al atoms to Si atoms in the tectosilicate is 0.04 (see paragraphs [0044], [0058], [0076]).  Note that Si/Al ratio of zeolite is 25 which is Al/Si ratio of 0.04 (see paragraph [0044]). 
Recitation of “for oil-water separation” in claim 1 is intended use.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 3-6, Chuang teaches that the ratio of Al/Si ratio is 0.04 (see paragraph [0044]). 
Regarding claims 9-10, Chuang teaches Al (see paragraph [0044], [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0282884 A1 to Kelly et al. (hereinafter referred to as “Kelly”).
Kelly teaches the membrane as described above.
Kelly teaches that the ratio of Al atoms to Si atoms in the tectosilicate is from about 0.001 to about 0.05 (see paragraphs [0075], [0102], [0113]-[0114]; Fig. 11).  Note that Si/Al ratio of zeolite is from about 20 to about 1000 which is Al/Si ratio of from about 0.001 to about 0.05 (see paragraph [0075]).
Regarding claims 3-4, claimed ratios Al/Si atoms of 0.01 to 0.07 and 0.02 to 0.06 overlaps the range of ratios Al/Si atoms taught in Kelly.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05 I.
Regarding claim 7, Kelly teaches a stainless steel metal mesh (see paragraph [0114]).  However, Kelly is silent as to mesh size from 50 to 300 (about 50 to 297 microns).  Kelly teaches that the dimension of the flow channels wherein channel gap is about 50 to about 250 microns (see paragraph [0086]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the mesh size from 50 to 300 (about 50 to 297 microns), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Kelly teaches a stainless steel metal mesh (see paragraph [0114]). 
 
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0282884 A1 to Kelly et al. (hereinafter referred to as “Kelly”) in view of US 2005/0014371 A1 to Tsapatsis et al. (hereinafter referred to as “Tsapatsis”). 
Kelly teaches a method for production of a membrane comprising a crystalline material of tectosilicate i.e. zeolite deposited on a porous support comprising:
Immersing colloidal ZSM-5 seeds covered support in a hydrothermal synthesis solution wherein the Si/Al ratio of the deposited zeolite film was greater than about 100 i.e. Al/Si ratio is less than 0.01)(see paragraph [102]) wherein the Si/Al ratio of zeolite is from about 20 to about 1000 which is Al/Si ratio of from about 0.001 to about 0.05 (see paragraph [0075]). 
Regarding claim 14, Kelly is silent as what mixture are included in hydrothermal synthesis solution.  ZSM-5 is a zeolite including silicon and aluminum.  Mixture in hydrothermal synthesis solution would inherently include silicon and aluminum atoms.
Tsapatsis teaches the method of forming zeolite membrane on a porous support including the step of providing a synthesis solution including a mixture of trimer tetrapropylammonium hydroxide (trimer TPA), sodium hydroxide, aluminum oxide as aluminum source, silica and tetraethylorthosilicate (TEOS) as silicon source and water (see paragraph [0091]) wherein the seed layer on porous support is exposed thereto (see paragraph [0095]).
It would have been obvious to a person of ordinary skill in the art to provide a mixture including silicon atoms and aluminum atoms in the method of Kelly to produce desired zeolite membrane on the porous support.
Regarding claims 15-16, Tsapatsis teaches TEOS dissolved in water solvent (see paragraph [0091]).
Regarding claim 17, claimed ratio of Al to Si atoms of 0.01 to 0.07 overlaps the range disclosed in Kelly.  												In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05 I.
Kelly teaches a stainless steel metal mesh (see paragraph [0114]).  However, Kelly is silent as to mesh size from 50 to 300 (about 50 to 297 microns).  Kelly teaches that the dimension of the flow channels wherein channel gap is about 50 to about 250 microns (see paragraph [0086]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the mesh size from 50 to 300 (about 50 to 297 microns), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18, claimed ratio of Al to Si atoms of 0.03 to 0.05 lies in the range disclosed in Kelly.  												In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05 I.
Regarding claim 19, Kelly teaches Al (see paragraph [0075]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wen et al., Chemical Science, Volume 4, No. 2, February 2013, Pages 541-864 teach zeolite-coated mesh film for efficient oil-water separation wherein the zeolite is pure silica zeolite silicalite-1 (MFI type) deposited on stainless steel mesh (see Introduction and Experimental Section). 												Zeng et al., Colloids and Surfaces A: Physicochem. Eng. Aspects 444 (2014) pages 
US Patent No. 7,049,259 teaches molecular sieve layers of MFI-structured zeolite (see Examples 27-38) and method of making the layers (see col. 9, lines 51-63).
US Patent No. 4,699,892 teaches a composite membrane having a surface layer of ZSM-5 type zeolite (see col. 4, lines 20-38).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
3/4/21